DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 11/19/2021, with respect to claims 1, 3-8, 10-15, and 17-20 have been fully considered and are persuasive.  The claim objections of claims 1, 3-8, 10-15, and 17-20 has been withdrawn. Applicant has amended the claims to address the multiple claim objections that the examiner has determined to be satisfactory except for one instance which is further mentioned below in regards to improving the flow by removing “the” from a claim limitation.

Applicant’s arguments, see pg. 9-10, filed 11/19/2021, with respect to claims 1, 3-5, 7-8, 10-12, 14-15,17-19 have been fully considered and are persuasive.  The rejection under USC 103 of claims 1, 3-5, 7-8, 10-12, 14-15, and 17-19 has been withdrawn.  Applicant has amended claims 1, 8 , and 15 to further include all of the limitations recited in dependent claims 2, 9, and 16, which were previously 

Applicant’s arguments, see pg. 9-10, filed 11/19/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection under USC 112(b) of claims 1-20 has been withdrawn.  Applicant has further amended the claims to address the previous issues raised that are determined to be sufficient in addressing issues raised under USC 112.  Examiner notes that such further amendments to the claims have introduced new 112(b) rejections that are discussed below.

Claim Objections
Claims 1, 3-8, 10-15, and 17-20 are objected to because of the following informalities discussed in detail below.  Where claims 3-7, 10-14, and 17-20 are not specifically addressed, they are dependent upon claims objected to below and therefore share similar informalities to the ones addressed below.

Claims 1, 8, and 15 are objected to because of the following informalities:  Claims 1, 8, and 15 recite “repeating the performing the elemental analysis…” around ln 9 of the respective claims.  The phrasing is awkward grammatically and would be better and easier to understand if it was written as “repeating the performing the elemental analysis…” in each of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 8, and 15, the limitation “determining samples and depths that exceed a threshold of a sample depth” is unclear because they phrasing makes the claim possibly mean that “a threshold” refers to and is defined by “a sample depth” such that the limitation reads “determining samples and depths that exceed a threshold, said threshold being a sample depth (e.g. 15m).  However, the claim then goes on to state “wherein the threshold for identifying a boundary as fit for a particular study is two standard deviations from the median (or mean) in both the first and second derivatives,” and this “the threshold” is understood to refer back to the “a threshold” first mentioned.  Therefore, the claims are particularly unclear in that the metes and bounds cannot be readily determined for what the threshold is since there appears to be two conflicting definitions for it.
The claim limitation is also indefinite because the current structure of the claim limitation as recited is unclear as to what is actually being evaluated and compared to a threshold.  Is it the samples and depths? Is it first derivatives and second derivatives of elemental profiles and ratios?  How are these claim elements related to one another?
In order to make the claims clearly understandable and defined, examiner suggests modifying these limitations to clearly state and set forth what is being compared to the threshold and what defines the metes and bounds of the threshold.  For purposes of compact prosecution and examination, it is understood by the examiner that samples and depths that have corresponding first and second derivatives for their elemental profiles and elemental ratios that exceed a threshold of two standard deviations are determined as relevant to boundary identification.  
Examiner has also suggested a possible amendment to clarify these issues including:
 “calculating first and second derivatives for the elemental profiles and the elemental ratios; 
determining samples and depths that exceed a threshold by comparing the calculated first and second derivatives to the threshold, wherein the threshold for identifying a boundary as fit for a particular study is two standard deviations from the median (or mean) in both the first and second derivatives;
repeating [[the]] performing the elemental analysis, performing the data quality checks, data analysis, and filtering, calculating first and second derivatives of the elemental profiles and the elemental ratios from well logs, and determining samples and depths for the elemental profiles and the elemental ratios that are relevant to boundary identification and carbonate or siliciclastic sediments; [[,]]  

Claims 3-7, 10-14, and 17-20 are also rejected as indefinite for similar reasons as discussed above since they are dependent upon claims 1, 8, or 15 and therefore include the limitations determined to be unclear and indefinite.

Regarding claims 6, 13, and 20, these claims are indefinite because it is unclear how to define what is meant by the limitations of the dependent claims when taken with reference to independent claim limitations in claims 1, 8, and 15.  Independent claims state “wherein the threshold for identifying a boundary as fit...is two standard deviations.”  Dependent claims states “threshold for identifying a boundary as a potential boundary is at least one standard deviation and less than two standard deviations.”  These limitations appear to contradict one another since one sets the threshold to two standard deviations and is determining when threshold is exceeded, and the other sets the threshold as less than two standard deviations.  Therefore, it is unclear how the further limitations of claims 6, 13, and 20 are understood in light of what has already been recited by the independent claims?  Are the claims seeking to expand the number of samples and depths deemed to be relevant to those that are either “at least one standard deviation and less than two” or “greater than two?” Are the claims replacing one threshold for another (i.e. using at least one less than two instead of greater than two)?  Are the thresholds supposed to be separate and distinct (i.e. they are defining different analyses or different boundaries)?
For purposes of examination, the examiner is unsure of the best way to interpret the claims, since the limitations seem to be alternative options to one another and understands the threshold set by claim 6 to be used possibly instead of the original defined threshold.  As an example, these claims could be written in an independent form similar to the independent claims except that threshold is defined as “…at least one standard deviation and less than two…” instead of as “…is two standard deviations.”  On the other hand, if the applicant’s intent is to implement both of these ranges for the threshold in the same implementation of analysis, further clarification and explanation is needed in the claimed invention to distinguish such and how these separate and distinct ranges are being used to define the same threshold or whether there are different thresholds and reasons for setting them differently.

Allowable Subject Matter
Claims 1, 8, and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 3-5 7, 10-12, 14, and 17-19, which are dependent upon claims 1, 8, and 15 respectively would also be allowable for the same reasons as their independent claims.  
Claims 6, 13, and 20 are further rejected under USC 112(b) for additional reasons and would need to be rewritten or amended to overcome these rejections under USC 112(b) in order to be in condition for allowance.

The following is a statement of reasons for the indication of allowable subject matter: 

Claims 1, 8, and 15 distinguishes over the closest available prior art Hill et al. (Identifying the nature of lithogeochemical boundaries in drill holes, 2017), Locklair et al. (US 2015/0233846), Craigie et al. (Chemostratigraphy of the Ordovician Sarah Formation, North West Saudi Arabia: An integrated approach to reservoir correlation, 2016), and Jacobi et al. (US 2009/0254283) because the prior art, either singularly or in combination, fails to anticipate or render obvious “calculating first and second derivatives for the elemental profiles and the elemental ratios; 
determining samples and depths that exceed a threshold of a sample depth; 
repeating the performing the elemental analysis, performing the data quality checks, data analysis, and filtering, calculating first and second derivatives of the elemental profiles and the elemental ratios from well logs, and determining samples and depths for the elemental profiles and the elemental ratios that are relevant to boundary identification and carbonate or siliciclastic sediments, wherein the threshold for identifying a boundary as fit for a particular study is two standard deviations from the median (or mean) in both the first and second derivatives;” in combination with every other limitation in the claim as claimed and defined by the applicant. (see underlined for emphasis)  

Claims 6, 13, and 20 distinguish over the closest available prior art Hill et al. (Identifying the nature of lithogeochemical boundaries in drill holes, 2017), Locklair et al. (US 2015/0233846), Craigie et al. (Chemostratigraphy of the Ordovician Sarah Formation, North West Saudi Arabia: An integrated approach to reservoir correlation, 2016), and Jacobi et al. (US 2009/0254283) because the prior art, either singularly or in combination, fails to anticipate or render obvious “wherein the threshold for identifying a boundary as a potential boundary is at least one standard deviation and less than two standard deviations in both the first and second derivatives” in combination with every other limitation in the claim as claimed and defined by the applicant. (see underlined for emphasis)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lubbe et al. (US 2019/0179049) discloses methods and techniques related to rock physics modeling of subsurface formations, and more particularly to mapping chemostratigraphic signatures of the reservoir over its three-dimensional extent to indicate reservoir properties indicating the presence of hydrocarbons.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERENCE E STIFTER JR/Examiner, Art Unit 2865


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
12/6/21